9 Ill. App.2d 572 (1956)
133 N.E.2d 727
John R. Jeffers, Plaintiff-Appellee,
v.
Emma E. Jeffers, Defendant-Appellant.
Gen No. 10,917.
Illinois Appellate Court  Second District.
April 5, 1956.
Rehearing denied May 1, 1956.
Released for publication May 2, 1956.
Nash and Ferolie, for defendant-appellant.
Strom & Strom, and Knight, Ingrassia & Bourland, for plaintiff-appellee.
B. Jay Knight, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Decree affirmed.
Not to be published in full.